Case 1:18-cv-08079-ALC-SDA Document 78 Filed 08/24/20 Page 1 of 2




                                                                               8/24/2020




                            ENDORSEMENT: The prior motion and cross-motion were
                            deemed withdrawn. If either Plaintiffs or Defendants wish to re-
                            file their motions, they shall do so no later than 8/31/2020. In
                            addition, the parties shall meet and confer and file a joint letter
                            regarding a proposed discovery schedule no later than 9/4/2020.
                            SO ORDERED.
                            Dated: 8/24/2020
Case 1:18-cv-08079-ALC-SDA Document 78 Filed 08/24/20 Page 2 of 2
